Exhibit En Pointe Technologies, Inc. Announces Financial Results for the Quarter Ended March 31, 2009 — Second quarter 2009 net income at $0.4 million compared with $3.0 million loss in the March 2008 quarter. — Second quarter 2009 product gross margin percentage increases to 12.2% from 10.3% in the March 2008 quarter. Los Angeles, CA – May 14, 2009 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its second quarter ended March 31, 2009.Total net sales in the second quarter of fiscal 2009 decreased 35% to $45.9 million when compared to the $70.6 million reported for the second quarter of fiscal 2008.However, $9.3 million of the $24.7 million decline in net sales was attributable to the July 2008 divestiture of the IT services business.En Pointe’s gross profits decreased by $4.8 million to $6.2 million in the second quarter of fiscal 2009 as compared to $11.0 million reported in the second quarter of fiscal 2008. The decrease in gross profits was largely attributable to the July 2008 divestiture of the IT services business. The net income for the March 2009 quarter was $0.4 million, or $0.06 per basic and diluted share, as compared with a net loss of $3.0 million, or a loss of $0.42 per basic and diluted share, in the March 2008 quarter. Bob Din, CEO of En Pointe said, “Customer demand in the second quarter continued to be very soft driven by the negative economic and credit market conditions, particularly with our large enterprise customers.We are in a challenging electronics market and continue to trim our operating costs to meet it.In the March 2009 quarter, operating costs were reduced by $5.6 million as compared to the March 2008 quarter, with the savings coming from the sale of the IT services business in July 2008 as well as other cost saving measures that we put into place during the recent quarter.” Operating Highlights The absence of large gross margin service sales resulting from the divesture of the IT services business was the main factor that adversely affected gross profits in the March 2009 quarter, and reduced gross profits by $4.8 million to $6.2 million from the $11.0 million in the March 2008 quarter.Product gross profits declined $0.8 million which was attributable primarily to the decline in product sales. Selling and marketing expenses were 51.4% lower in the March 2009 quarter compared with the March 2008 quarter, due to the divesture of the IT services business and its related selling and marketing expenses as well as to other cost saving measures taken during the quarter.General and administrative expenses also declined 19.0% in the March 2009 quarter compared with the March 2008 quarter. Net other income increased $2.6 million in the March 2009 quarter to $2.0 million as compared with the $0.6 million of net expense in the March 2008 quarter.The increase was due primarily to the recognition of the final installment of $2.0 million in sales proceeds from the sale of the IT services business and the absence of the investment losses that occurred in the March 2008 quarter. Asset Management At March 31, 2009, the Company had $8.2 million of cash and availability of an additional $18.7 million under the Company’s credit line.Accounts receivable remained relatively unchanged at $34.1 million at March 31, 2009 as compared to $35.4 million at September 30, 2008.During such six-month period, long-term debt decreased to $0.4 million from $0.5 million and stockholders’ equity declined $5.6 million to $20.1 million.The decrease in stockholders’ equity was due principally to a $5.7 million increase in Other Comprehensive Loss for the six month period ended March 31, 2009 as compared to the prior fiscal year period which resulted primarily from valuation adjustments for equity positions held by the Company, chiefly the securities that were a part of the consideration for the 80.5% sale of the IT services business About En Pointe Technologies, Inc. En Pointe Technologies, Inc. provides the information technology marketplace, including mid-market and enterprise accounts, government agencies, and educational institutions nationwide, with computer hardware, software, and services. En Pointe has the flexibility to customize information technology services to fulfill the unique needs of each of its customers. En Pointe employs SAP, ClarifyTM, and AccessPointeTM (an e-procurement application), proven and dependable software applications, to support its broad customer base.Founded in 1993 and headquartered in Los Angeles, En Pointe is well represented in leading national markets throughout the United States.En Pointe has the experience and the technology to help organizations simplify the management of their information technology infrastructure. Visit www.enpointe.com to learn more. Where to Find Additional Information about the Merger In connection with the proposed merger transaction, the Company filed a preliminary proxy statement with the Securities and Exchange Commission (the “Commission”) on March 27, 2009, as amended.The definitive proxy statement (when available) will be mailed to the Company’s stockholders.INVESTORS AND SECURITY HOLDERS OF THE COMPANY ARE URGED TO READ THE DEFINITIVE PROXY STATEMENT AND THE OTHER RELEVANT MATERIALS WHEN THEY BECOME AVAILABLE BEFORE MAKING ANY VOTING OR INVESTMENT DECISION WITH RESPECT TO THE PROPOSED TRANSACTION BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE COMPANY, HOLDING CO., ACQUISITION CO.
